TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 26, 2019



                                      NO. 03-18-00852-CV


                                   C. G. and B. E., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree terminating parental rights, signed by the trial court on

January 31, 2019. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the decree. Therefore, the Court affirms the trial court’s decree

terminating parental rights.     Because appellants are indigent and unable to pay costs, no

adjudication of costs is made.